*CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Agreement


This Agreement made as of this 26 day of September 2007


by and between:


UKCYL LTD.
Represented by Dr. Anatoly Zhdankin
(hereinafter referred to as “Ukcyl”)
of the first part


and


DYNATECH FURNACES (BOMBAY) PVT. LTD.
Represented by its Director Mr. Manapadam Subramanian Ganesh
(hereinafter referred to as the “Supplier”)
of the second part





Whereas
Ukcyl wishes to purchase from the Supplier a high pressure steel seamless
Cylinder Heat Treatment Furnace Line for a thermal output of 1,200 Kg./Hour
capacity including the equipment and accessories as agreed between the parties
(hereinafter: “The Products”); and




Whereas
the Supplier wish to sell and supply to Ukcyl the Products at the prices and
terms as set forth in this Agreement; and




Whereas
the parties wish to regulate the relationship between them according to the
terms and conditions hereunder;



Now, therefore, it is agreed, declared and stipulated as follows:



1.
General

 
The preamble to this agreement and the schedules annexed hereto shall constitute
an inseparable part of this agreement for all respects and purposes.



2.
The Products Sold




2.1
Ukcyl hereby purchases from Supplier and Supplier hereby sells to Ukcyl the
Products.


 
 

--------------------------------------------------------------------------------

 
 

 
2.2
The Products shall be sold and transferred to Ukcyl, completely new and
functioning, without fault and shall operate in accordance to the agreed
specifications

 

3.
Undertakings of the Supplier




 
3.1
The Supplier undertakes to supply to Ukcyl the Products for the total
consideration of $190,000 (one hundred ninety thousand US Dollars) (the "Total
Price")that shall be paid in accordance to section 5 hereunder.



3.2
The Supplier hereby declares that it is the legal owner of the Products and has
the full right to sell them in accordance to the terms of this Agreement.




4.
Place and Date of Supply



The Supplier will provide the Products to Ukcyl at its facility in Ambernath
near Mumbai, India and Ukcyl shall cover the expenses of the packing, shipment
and insurance of the Products, The Supplier will supervise and cooperate in the
packing process to ensure the safety of the Products.



5.
Payments



5.1
The payment of the Total Price shall be made by bank transfer to the bank
account of the Supplier, as provided to Ukcyl, in US dollars, in accordance to
the following milestones -

 

5.1.2
$ 85,000 within 10 weeks from the date of execution of this Agreement and after
receiving all the engineering documentation. Regarding this advance payment the
Supplier will provide to Ukcyl the Corporate Guarantee that attached to this
Agreement as Appendix B prior to the payment.

 

5.1.3
$ 75,000 upon completion of full inspection in India, prior to shipment,
provided the Products meet the specifications in accordance to the sole
discretion of Ukcyl .

 

5.1.4
$30,000 after installation and initial operation in Ukraine, to the satisfaction
of Ukcyl.



5.2
It is clarified that the payments described in this Agreement are the total
consideration for the Products. Ukcyl shall not be required to pay any further
sum except that sum.




5.3
The Supplier shall offer the products for cold inspection at its facility in
Ambernath, near Mumbai before January 31, 2008. Subsequently the Supplier shall
dismantle and pack the products for onward dispatch to the seaport within 10
working days. There is a grace period of 4 weeks for any delays in delivery
&inspection schedule


 
 

--------------------------------------------------------------------------------

 
 

6.
Warranty and Indemnity




 
6.1
Supplier warrants that the Equipment sold to Ukcyl is free from defects in
material and workmanship, subject to normal use and service during the Warranty
Period.




 
6.2
The Supplier warrants that the Products shall operate in accordance to the
specifications (Appendix A) for a period of 1 years as of the date of
installation and operation.




 
6.3
The Supplier shall repair or replace any component which fails during the
warranty period and shall bear all expenses regarding such repair, including
packaging, transport and installation costs. Supplier shall not repair or
replace any of the Products or any component of the Products if such repair or
replacement is necessitated in whole or in part by: normal wear and tear;
catastrophe; accident; fault or negligence of the Customer; misuse or abuse.
Thermocouples and glass flow meter are excluded from warranty.




 
6.4
Within 3 years of the date of the installation the Supplier shall provide
trouble shooting/ guidance/ advise at no cost. If any engineer needs to be sent
to site, after 1 year warranty, then all cost related to travel/ lodging/
boarding have to be borne by Ukcyl.




 
6.5
Supplier should warrant that the products will be the full property of Ukcyl
without rights of any third parties




 
6.6
It is agreed that in the event that the Products shall not conform to the
specifications as indicated in Appendix A, the Supplier shall pay Ukcyl an
agreed upon compensation for damages of $160,000 without derogating from any
other rights that Ukcyl may have in connection with this Agreement. The Products
do not

conform to the specifications as indicated in Appendix A if they did not pass
one of the following tests:



a)
Pre Shipment Test at Mumbai

The parties shall jointly list certain check items like furnace usable
dimensions, cold operation of cylinders - cycle time, output of cylinders per
hour in cold state
If the test is successful a Pre Shipment Certificate will allow dispatch of
furnace by Seller to Buyer

b)
Post Shipment Test at Ukraine

The parties shall jointly list certain check items like temperature level of
both furnaces, hot output of cylinders per hour, hot cycle time.
 
If either of the above two tests fail, then Supplier and the Supplier will be
given an opportunity to correct/ rectify to achieve the above requirements, as
per Appendix A during two weeks.
 

 
 

--------------------------------------------------------------------------------

 
 

6.5
The Supplier shall indemnify Ukcyl for any damage and/or other expense that
might be caused to Ukcyl due to any claim and/or suit submitted against Ukcyl in
connection with the use of the Products, including due to infringement of
intellectual property of any third party relating to the Products.




7.
Miscellaneous



7.1
The parties undertake herein by a fundamental undertaking to observe in complete
secrecy, not to disclose and not to forward to any third parties whatsoever any
information, directly or indirectly, by itself or through anyone on its behalf
in all matters relating to the Products and/or this Agreement and all matters
concerned which derive therefrom. The parties’ undertakings according to this
section shall remain in force during the period of this agreement and at any
time after its termination due to whatever reason. Notwithstanding, Supplier
acknowledges that it is aware of the fact that Energtek Inc, a USA corporation,
being the indirect majority owner of Ukcyl, may file this agreement in
accordance to the regulations for companies reporting under the Securities
Exchange Act of 1934. UKCyl will permit Dynatech to use the customer name as
part of its marketing activity like using in client list etc.



7.2
No amendment, modification or waiver of this agreement or any provision thereof
shall be binding on either party unless such amendment, modification or waiver
is in writing and signed by the party sought to be bound thereby.



7.3
If any provisions of this agreement or any application thereof shall be or
become invalid or unenforceable, the remainder of this Agreement and any other
application of such provision shall not be affected thereby.



7.4
This agreement shall be governed by, and construed and interpreted in accordance
with, the laws of England and the competent courts of London shall have sole
jurisdiction over any dispute arising out of or in connection with this
agreement. Without derogating from this provision, the parties agree to use
their best efforts to settle all differences by negotiation and, if needed,
mediation by agreed third parties.



7.5
All notices, demands or other communications shall be given in writing by
telegram, facsimile or by certified/ registered mail or courier, directed to the
following addresses :



7.6
Addresses and bank details of the parties



Ukcyl LTD
Adress: Ukraine, Zakarpatski region, 89200, Perechin, Chervonoarmeiskaya str.
33,
Code EDRPOU 34570661
Account: 26008053913740
Zakarpatsky RY Privatbank

 
 

--------------------------------------------------------------------------------

 



DYNATECH FURNACES (BOMBAY) PVT. LTD.
301-302 Jyoti Estate, 14 Anand nagar, S N Road, Andheri (E), Mumbai, 400069,
India


Transfer instructions to Supplier:
To American Express Bank N.Y. ( SWIFT CODE: AEIBUS33),
For credit to account #235689 of Saraswat Cooperative Bank Ltd, Mumbai, India (
swift code- SRCBINBBAND),
For final credit to
Account: # 1140 with Juhu Branch, Mumbai 400049, India




IN WITNESS WHEREOF, the parties have caused this agreement to be executed as of
the date set forth above.


/s/ Manapadam S. Ganesh
 
/s/ Dr. Anatoly Zhdankin
Supplier
 
Ukcyl

 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A






 
REDACTED -
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix B
 
CORPORATE GUARANTEE FORMAT FOR ADVANCES




CORPORATE GUARANTEE BY THE DIRECTORS FOR ADVANCE PAYMENT
ON INDIAN RUPPES ONE HUNDRED STAMP PAPER
 
 
M/s .
 
.
 
Dear Sirs,



1.
We are aware that you have placed a Purchase Order (Ref.- --------- dated …..)
with M/s Dynatech Furnaces (Bombay) Pvt. Ltd., Mumbai, having it’s
Administrative office at 301/302 Jyoti Estate, S.N.Road, Anand Nagar Andheri(E),
Mumbai 400069, India and Factory at W-33-D-MIDC,Additional Ambernath, Dist Thane
421 506, Maharashtra, India (hereafter referred to as “Company”) for supply of
CNG cylinder Heat Treatment Furnace Line (hereafter referred to as “Furnace”)




2.
Against the above purchase order, you have agreed to pay advance payment to the
company, amounting to US$.85000(US$ eighty five thousand only) upon acceptance
of the Purchase Order.




3.
In consideration of the said advance payment and at the request of the Company
we, M/s. M.S.GANESH , S R Bhat being the directors of the Company, do hereby
jointly and severally, guarantee you that the Company, will duly comply with the
terms of the above accepted purchase order.

 

4.
We do hereby, jointly and severally agree and undertake that in the event of the
order not being executed on the part of the company, upon your notifying such a
situation, to any one or all of us, make payment to yourselves the advance
amount so collected.

 

5.
In order to give effect to this guarantee, you shall be entitled to act as if,
we were the principal debtors to you for all the payments guaranteed by us as
aforesaid.


 
 

--------------------------------------------------------------------------------

 


6.
The benefit of the guarantee shall inure to your successors and assigns and
shall be irrevocable until the discharge by us by way of offering the said
Furnace for inspection.




7.
This guarantee shall be binding upon us and our respective heirs, legal
representatives, executors and administrators.

 

8.
This guarantee shall not in anywise be prejudiced by your absorption or by your
amalgamation with any company, corporation, or concern but shall be available
for and by the absorbing or amalgamated company, corporation or concern. Nor
shall this guarantee be in anywise prejudiced or affected by the nationalization
or the taking over of the management of the Company by any other person or
persons.




9.
This guarantee herein contained shall not be determined or affected by the death
of any one of us but shall in all respects and for all purposes be binding and
operative until annulled by the Furnace being offered to you for inspection by
the Company.

 

10.
This guarantee, being a guarantee for advance, will lapse as soon as the said
Furnace is shipped, as per the accepted purchase order.




11.
This guarantee, being a guarantee for advance, will be returned in original to
us upon shipping of the said equipment from our facility.

 
Yours faithfully,
 

1)
M. S. GANESH

 

2)
S. R. BHAT

 
 
(Directors of the Company)


The Common Seal is affixed as per Board Resolution dated


Place: Mumbai, India
Date:


 
 

--------------------------------------------------------------------------------

 